
	

114 HR 5465 IH: To repeal section 1075 of the Consumer Financial Protection Act of 2010 relating to rules for payment card transactions, and for other purposes.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5465
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Neugebauer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To repeal section 1075 of the Consumer Financial Protection Act of 2010 relating to rules for
			 payment card transactions, and for other purposes.
	
	
		1.Repeal of rules for payment card transactions
 (a)In generalSection 1075 of the Consumer Financial Protection Act of 2010 is hereby repealed and the provisions of law amended by such section are revived or restored as if such section had not been enacted.
 (b)Clerical amendmentThe table of contents under section 1(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the item relating to section 1075.
			
